Citation Nr: 0946652	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for major depression, 
including as secondary to a service connected disability.  

2.	Entitlement to service connection for sleep apnea, 
including as secondary to a service connected disability.  

3.	Entitlement to an increased compensable rating for the 
residuals of a left zygomatic fracture, with history of 
headaches and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1976 to June 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied a compensable rating for the residuals of a left 
zygomatic fracture, and from a July 2007 rating decision that 
denied service connection for sleep apnea and depression.  In 
July 2009 a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  

The matters of service connection for sleep apnea and 
depression are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.	Prior to May 23, 2008, the Veteran's residuals of a left 
zygomatic fracture were manifested primarily by tenderness 
over the area of the zygomatic arch, occasional headaches and 
occasional sinus drainage, without evidence of chronic 
prostrating headache attacks or chronic sinusitis.  

2.	From May 23, 2008, the residuals of a left zygomatic 
fracture are shown to have been manifested by nasal 
obstruction of 80 percent on the left side only, non-
prostrating headaches twice per month (averaging two days in 
duration), and occasional sinus drainage, with no crusting 
and not requiring antibiotics.  

CONCLUSION OF LAW

TheVeteran's residuals of a left zygomatic fracture warrant 
staged ratings of o percent prior to May 23, 2008, and (an 
increased) 10 percent, but no higher, from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, 4.97, 4.124a, Diagnostic Codes 5296, 6502, 6513, 
and 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2005 letter provided him the 
generic-type notice required.  He has had ample opportunity 
to respond/supplement the record. He has not alleged that 
notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2005 and May 
2008.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 
B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability there from and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As is explained in 
greater detail below, the Board finds that staged ratings are 
indeed warranted.  

Service connection for the residuals of a left zygomatic 
fracture, with history of headaches and sinusitis, rated 0 
percent, was established by a September 2003 rating decision.  
The instant claim for increase was received in June 2005.  

On August 2005 VA examination the Veteran complained of 
tenderness in the left sinus area.  He stated that he 
sometimes had problems breathing through the left nostril, 
the tenderness ranging between 5 and 7 ( on a scale of 10).  
There was no weakness, stiffness, swelling, heat, or redness, 
and no drainage.  The Veteran occasionally took 
antihistamines, but stated that he tried to not take any 
medication unless he needed it; he just tried to live with 
the congestion.  He reported occasional problems with 
drainage, and said that the left side of his nostril stopped 
up.  He did not currently have congestion.  On examination, 
there was tenderness just below the left orbit.  The nasal 
passages were completely normal with no drainage.  He did not 
use oxygen or a respirator.  He did not have purulent 
discharge or dyspnea at rest or on exertion.  There were no 
findings of chronic sinusitis or of incapacitation due to his 
sinus problems.  X-rays of the orbits showed them to be 
intact and symmetric, with no evidence of a previous 
fracture.  Studies of the sinuses found no evidence of 
sinusitis.  The pertinent diagnosis was status post fracture 
of the left zygoma, with X-rays indicating no residuals and 
unchanged, from previous examination.  

VA outpatient treatment records show that the Veteran was 
seen for occasional sinus drainage and headaches.  On 
neurologic evaluation in May 2007 the provider opined that 
there was no nerve damage of the left side of the face that 
was caused or the result of the left zygomatic, orbital 
fracture.  In January 2008 a deviated nasal septum was noted.  

On May 23, 2008 VA examination the Veteran complained of 
suffering from sinus headaches and numbness in the area of 
the upper teeth, posteriorly.  He stated that he had 
headaches that lasted about two days twice per month.  The 
headaches were primarily over the left side of the face.  He 
took ibuprofen, which seemed to help some, but did not fully 
alleviate the pain.  He stated that they became more frequent 
with changes in the weather.  He had numbness about the left 
orbit and believed that he had some weakness of the left side 
of the face.  He reported that X-ray studies six months 
earlier had shown sinusitis, but he had not required 
antibiotics.  He sometimes had drainage from the left side of 
the nose, which was generally clear with no evidence of 
infection, but was also described as occasionally purulent.  
He stated that he had occasional crusting in the left nares.  
He reported incapacitating episodes of sinusitis occurring 
six times per year.  

On examination, the left nasal passage was noted to be 80 
percent obstructed.  There was tenderness over the left 
zygoma bone.  The right nares was normal.  There was some 
cloudy drainage in the posterior oropharynx.  Neurologic 
examination showed blunting of sensation in the left 
maxillary division of the left trigeminal nerve.  The motor 
component of the nerve was intact.  X-ray studies of the 
sinuses and of the left zygomatic arch were normal.  The 
diagnoses were status post fracture of the left zygomatic 
bone/orbital fracture, with X-rays normal; tenderness over 
the left zygomatic bone and damage to the left maxillary 
division of the left trigeminal nerve; headaches, as 
described, more likely than not related to the old fracture 
of the left zygomatic bone; and sinusitis, as described, with 
80 percent obstruction of the left nasal passage more likely 
than not due to the previous trauma associated with the 
fracture of the left zygomatic bone.  

The Veteran's left zygomatic fracture residuals have been 
rated 0 percent under the criteria for rating loss of part of 
the skull.  A 10 percent rating requires an area of skull 
loss smaller than a 25 cent piece or 0.716 inches/squared.  
38 C.F.R. § 4.71a, Code 5296.  Inasmuch as there is no 
evidence that the Veteran has lost any part of his skull as a 
result of the zygomatic fracture, a compensable rating under 
these criteria clearly is not warranted.  

Notably, the Veteran has symptoms of headaches, sinus 
problems, and a deviated nasal septum attributed to his 
service connected fracture, and consideration of rating these 
symptoms under alternate criteria is necessary.  Headaches 
may be evaluated under the criteria for migraine outlined in 
38 C.F.R. § 4.124a, Code 8100.  Migraine, with very frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability will be rated as 
50 percent disabling.  Migraine headaches, with 
characteristic prostrating attacks occurring on an average of 
once a month of the last several months is rated as 30 
percent disabling.  With characteristic prostrating attacks 
averaging one in two months, over the last several months, a 
10 percent rating is warranted.  With less frequent attacks, 
a o percent rating is warranted.  Id.  

Chronic sinusitis detected by X-ray only warrants a 0 percent 
rating; with one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted; with three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or, more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting, a 30 
percent rating is warranted.  38 C.F.R. §4.97; Codes 6510-
6514.  

For traumatic deviation of the nasal septum, with a 50 
percent obstruction of the nasal passages of both sides, or 
with complete obstruction of one side, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Code 6502.  

Addressing these separate symptoms in turn, the Board finds 
that as of the May 23, 2008 examination (but not prior to 
that date as obstruction of sufficient degree was not 
clinically shown, and nasal septum deviation, was not 
actually associated with the zygomatic fracture until the May 
23, 2008VA examination) has approximated (but not fully met) 
the criteria for a 10 percent rating under Code 6502.  
Considering the provisions of both 38 C.F.R. §§ 4.7 and 4.31, 
and resolving reasonable doubt in the Veteran's favor, the 
Board finds that a 10 percent rating is warranted for the 
nasal obstruction aspect of the left zygomatic fracture from 
the May 23, 2008 date of the VA examination.

The Veteran's headache residuals of his left zygomatic orbit 
fracture are not shown by any competent evidence in the 
record (or even by the Veteran's own descriptions) to be 
manifested by characteristic prostrating attacks, and 
therefore do not warrant a separate compensable rating under 
Code 8100.  Likewise, without additional symptoms they do not 
warrant a compensable rating under the revised Code 8045.  
While they may warrant a 10 percent rating under the 
provisions of Code 8045 as they appeared when the Veteran 
filed his claim for increase (38 C.F.R. § 4.124a, Code 8045 
(2007)), and he is entitled to consideration under those 
criteria, it is also noteworthy that those criteria further 
indicate that the 10 percent rating for subjective complaints 
of headaches due to trauma may not be combined with ratings 
for other symptoms due to the traumatic injury.  
Consequently, a separate compensable rating for the headaches 
is not warranted.

Finally, while the Veteran alleges that he has incapacitating 
episodes of sinusitis, it is noteworthy that his sinus 
problems have not required antibiotic treatment, and that no 
clinical evaluation has uncovered purulent discharge or 
crusting (nor is such alleged).  Consequently, a compensable 
rating for the sinusitis component of the zygoma fracture 
residuals is not warranted.  

The Board also has considered whether referral of the 
Veteran's claim for consideration of an extraschedular rating 
is warranted.  An extraschedular rating is warranted based 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is, thus, found 
inadequate, the Board must determine whether the claimant's 
disability picture is exceptional.  Third, if the schedular 
criteria are inadequate, and the disability picture is 
exceptional with such related factors as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

In this case, comparing the symptoms and associated 
impairment of function related to the zygomatic orbital 
fracture residuals with the various schedular criteria for 
rating the disability, the Board finds that all symptoms and 
impairment are encompassed by the schedular criteria, and 
that therefore the schedular ratings are not inadequate.  
Hence, referral for extraschedular consideration is not 
necessary.  


ORDER

A staged increased rating of 10 percent from May 23, 2008 
(but not earlier) is granted for the Veteran's residuals of a 
left zygomatic orbital fracture, subject to the regulations 
governing payment of monetary benefits.  
REMAND

In correspondence and in testimony at his July 2009 hearing 
the Veteran asserted that his major depression and sleep 
apnea are either related to events in service or are 
secondary to a service-connected disability.  As his service 
treatment records show that he was seen for anxiety, 
manifested primarily by gastrointestinal complaints, during 
service and as sleep apnea may be associated with a sinus 
disability or nasal obstruction, a medical nexus opinion is 
necessary.  The Veteran has not been afforded an examination 
to secure such opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
be examined by an appropriate physician(s) to 
determine whether it is at least as likely as 
not (50 percent or better probability) that 
his diagnosed major depression and sleep 
apnea are related to his service, to include 
complaints of anxiety noted therein (for the 
depression) and as secondary to any service 
connected sinusitis or nasal obstruction 
(sleep apnea).  The Veteran's claims file 
must be reviewed by the examiner(s) in 
conjunction with the examination.  The 
examiner(s) must explain the rationale for 
all opinions.  

2.  The RO should then readjudicate the 
matters of service connection for a major 
depression and sleep apnea.  If either 
claim remains denied, the RO should issue 
an appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the r matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


